IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                October 24, 2007
                                No. 06-30997
                             Conference Calendar             Charles R. Fulbruge III
                                                                     Clerk

DUNCAN BURTON

                                            Petitioner-Appellant

v.

JOE YOUNG

                                            Respondent-Appellee


                 Appeal from the United States District Court
                    for the Western District of Louisiana
                           USDC No. 2:06-CV-890


Before JOLLY, BENAVIDES, and STEWART, Circuit Judges.
PER CURIAM:*
      Duncan Burton, federal prisoner # 12339-058, appeals the dismissal of his
28 U.S.C. § 2241 petition for lack of jurisdiction. Burton challenges the sentence
imposed upon his conviction for conspiracy and possession of cocaine with intent
to distribute. He seeks relief pursuant to United States v. Booker, 543 U.S. 220
(2005), and Apprendi v. New Jersey, 530 U.S. 466 (2000). He also seeks an order




      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 06-30997

restraining the Bureau of Prisons from transferring him while his claim is
pending, and he moves to expedite his appeal.
      Burton’s claim does not fall under the savings clause of 28 U.S.C. § 2255;
thus, he may not pursue relief under § 2241. See Padilla v. United States,
416 F.3d 424, 426-27 (5th Cir. 2005); Reyes-Requena v. United States, 243 F.3d
893, 904 (5th Cir. 2001).
      AFFIRMED; MOTIONS DENIED.




                                       2